                      UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF MISSISSIPPI
                            NORTHERN DIVISION

TIMOTHY MAURICE SELMON                                       PLAINTIFF

VS.                                 CIVIL ACTION NO. 3:18CV515TSL-RHW

RON KING, ET AL.                                            DEFENDANTS


                                 ORDER

      This cause came on this date to be heard upon the report and

recommendation of United States Magistrate Judge Robert H. Walker,

and the court, having fully reviewed the report and

recommendation entered in this cause on August 13, 2019 and being

duly advised in the premises and there being no objection filed by

plaintiff, finds that said report and recommendation should be

adopted as the opinion of this court.

      IT IS, THEREFORE, ORDERED that the report and recommendation of

United States Magistrate Judge Robert H. Walker entered on August

13, 2019 be, and the same is hereby adopted as the finding of this

court.   It follows that the complaint is dismissed for failure to

prosecute.

      A separate judgment will be entered in accordance with Rule 58

of the Federal Rules of Civil Procedure.

      SO ORDERED this 16th day of September, 2019.



             /s/ Tom S. Lee
             UNITED STATES DISTRICT JUDGE
